Citation Nr: 0506695	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1968 until he was honorably discharged in 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a hearing loss in the right ear with a 
Numeric Designation of II as per Table VI of the VA schedule 
of ratings.

3.  The veteran has a hearing loss in the left ear with a 
Numeric Designation of II as per Table VI of the VA schedule 
of ratings.


CONCLUSION OF LAW

Criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings for Hearing Loss

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based strictly upon a mechanical use of tables found 
in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  Scores on the hearing examination are 
matched against Table VI to find the numeric designation; the 
designations for each ear are then matched with Table VII to 
determine if any compensation is available for the 
disability.  If the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, either Table VI or Table VIA may be used 
in determining the appropriate numeric designation.  
38 C.F.R. § 4.86(a).  Similarly, when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, either Table VI or Table VIA may be used 
determining the appropriate numeric designation, depending on 
whichever table yields a higher numeral.  38 C.F.R. 
§ 4.86(b).

The record reflects that the veteran requested an increase in 
disability rating for his bilateral hearing loss in August 
1994, citing continued ringing and head noises.
 
In September 1994, the veteran underwent a VA audiologic 
examination.  The results of clinical testing are as follows, 
with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
50
45
LEFT
20
25
30
20
20

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 96 percent in the right ear and 88 
percent in the left ear.  The veteran was determined to have 
moderate sensorineural hearing loss.  The average of the 
puretones between 1000-4000 Hz was 40 for the right ear and 
24 for the left.  Using Table VI in 38 C.F.R. § 4.85, the 
veteran received a numeric designation of II for each ear.  
The point where each II intersected on Table VII then 
revealed the disability level for the veteran's hearing loss, 
which in this case did not reach a compensable level.

In February 2003, the veteran, citing increasingly worsening 
hearing, sought to raise the disability level for his hearing 
loss.

In April 2003, the veteran underwent the VA audiologic 
examination and the results of the clinical testing are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
55
65
LEFT
20
25
30
40
50

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 84 percent in the right ear and 88 
percent in the left ear.  The veteran was determined to have 
mild to moderately severe sensorineural hearing loss. The 
average of the puretones between 1000-4000 Hz was 53 for the 
right ear and 36 for the left.  Using Table VI in 38 C.F.R. 
§ 4.85, the veteran once again received numeric designations 
of II for each ear.  Referencing Table VII, the chart again 
revealed that while the veteran's hearing may have 
deteriorated some since his last exam, his disability still 
did not reach a compensable level.  Accordingly, the RO 
correctly denied his claim for compensation.

The Board acknowledges that in February 2004 the veteran's 
representative requested an additional hearing examination to 
resolve purported inconsistencies between the veteran's two 
VA hearing examinations undertaken in September 1994 and 
April 2003.  However, a large part of the confusion may be 
due to the fact that the representative incorrectly 
documented the results of the hearing exam.  In his letter, 
the representative cited to a September 1, 1994 exam, while 
the file contains only a September 30, 1994 exam.  The 
puretone results cited by the representative also vary 
somewhat from the September 30 exam.  The representative 
lists the puretone responses in the 2000-4000 Hz range to be 
35, 65 and 40 respectively, while the actual exam lists them 
as 30, 20, and 20.  In the end, it is immaterial which of the 
numbers we use, those cited by the representative or those 
given on either of the VA hearing examinations, because even 
using the results which indicated the worst hearing loss, 
drawing results from either examination, the veteran would 
still fall well short of the threshold required to merit a 
compensable disability for hearing loss.  

Furthermore, there is no evidence that either hearing exam 
was inadequate, and each exam while 10 years apart recorded 
hearing loss thresholds well below a compensable level.  As 
such, in absence of additional evidence of recent increases 
in the veteran's hearing loss, any additional examination 
would simply be duplicative.

The Board certainly appreciates the veteran's assertion that 
he believes a higher evaluation should be assigned because of 
the obvious decrease in his ability to hear.  
Unfortunately, as indicated above, the VA adheres strictly to 
a precise ratings table for the determination of compensable 
hearing disabilities.  38 C.F.R. § 4.85, Table VI & Table 
VII.  Only when exceptional or unusual factors are present 
that would render application of the schedule impractical can 
the VA deviate from this formula.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  Federal regulation provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  38 C.F.R. § 3.321(b)(1).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this instance, the veteran has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings; the Board has been 
similarly unsuccessful in uncovering any exceptional 
circumstances.  Specifically, the veteran has not required 
frequent periods of hospitalization for his hearing loss and 
treatment records are void of any finding of exceptional 
limitation due to hearing loss beyond that contemplated by 
the schedule of ratings.  In February 2003, the veteran 
asserted that his tinnitus, for which the veteran was granted 
a 10 percent disability, was worsening and thereby adversely 
affecting his work and social life; however, he made no such 
contention about the impact of his hearing loss, noting only 
that it was worsening. 

Although the Board does not doubt that the limitation caused 
by difficulty in hearing when there is background noise may 
have an adverse impact on employability, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
Thus, his request for a compensable evaluation is denied.

II.  Veterans Claims Assistance Act Compliance

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a letter dated in March 2003.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  The letter stated that (1) 
the evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran's service-
connected disabilities had increased in severity, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  

Pelegrini II held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in March 2003, before 
consideration of the claim in the April 2003 rating decision.

The Pelegrini II Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121.  By advising the appellant 
what information and evidence was needed to substantiate the 
claim and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
appellant, he was thereby advised of the need to submit any 
evidence in his possession that pertained to the claim.  In 
this case, although the 2003 VCAA notice letter provided to 
the appellant did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  The Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

Although, as noted above, the veteran's representative 
requested an additional hearing examination in February 2004, 
there is no evidence to indicate that there has been a change 
in the veteran's hearing substantial enough to merit a 
compensable disability.  Furthermore, there has been no 
contention that either VA hearing exam was inadequate or 
administered incorrectly.  The last exam was given in the 
same month as the RO's rating denial and was scheduled 
promptly following the veteran's petition for an increased 
rating.  In absence of additional evidence of recent 
increases in the veteran's hearing loss, any additional 
examination would simply be duplicative.

Accordingly, after reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Additionally, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A compensable rating for bilateral hearing loss is denied.
	

                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


